Citation Nr: 1631516	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  08-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis.

2.  Entitlement to an initial rating higher than 10 percent for chest scars.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1978.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for residuals of bilateral collapsed lungs and assigned an initial noncompensable disability evaluation, effective March 15, 2006.

In an April 2007 rating decision, the RO granted an initial 10 percent rating for residuals of bilateral collapsed lungs, effective March 15 2006.  At that time, the RO also granted service connection for chest scars and assigned an initial noncompensable disability rating, effective from March 15, 2006.

In May 2008, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In a November 2008 decision, the Board denied the appeal for an initial rating higher than 10 percent for bilateral collapsed lungs, and granted an initial 10 percent rating for chest scars, effective March 15, 2006.

The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (court).  The VA General Counsel and the Veteran's attorney filed a Joint Motion for Remand in September 2009. 

The Joint Motion was based on findings that the Board did not fully address the appellant's allegation that he was constantly in some level of pain and whether his disability picture warranted a referral for extraschedular ratings.  It was further agreed that the Board should have addressed the applicability of the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) to the appellant's case on appeal.  In an October 2009 Order, the Court vacated the Board's decision, and remanded the case to the Board consistent with the directives of the Joint Motion.  A copy of the Court's Order is in the claims file.

In March 2010, the Board remanded the Veteran's case to the RO for further evidentiary development that included requesting that he identify any VA or non-VA medical treatment for the disabilities at issue and obtaining records of that treatment, and affording him a VA examination.  He underwent VA examination in June 2010 and, in December 2010, and the RO received private medical records regarding his treatment.

In an August 2011 decision, the Board denied initial ratings higher than 10 percent for residuals of bilateral collapsed lungs; status post left thoracotomy with bilateral pleurodesis, and chest scars. 

The Veteran appealed the Board's August 2011 decision to the court.  The VA General Counsel and Veteran's attorney filed a Joint Motion for Remand in March 2012.  The Joint Motion was premised on the Board's failure to discuss the applicability of DeLuca v. Brown to the appellant's case, as directed by the court in the September 2009 Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As well, in the Board's March 2010 remand, it was noted that the appellant reported receiving VA treatment but there were no treatment records in the claims file.  The Board directed the RO to obtain VA treatment records identified by the appellant.  The parties agreed that the Board had not made any specific finding regarding whether the RO attempted to obtain VA records.  Id.  In a March 2012 Order, the Court vacated the Board's August 2011 decision, and remanded the matter to the Board consistent with the directives of the Joint Motion.  A copy of the court's Order is in the claims file.

In April 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development that included requesting that he identify records regarding his treatment at VA and non-VA medical facilities and scheduling him for a VA examination.  The Veteran underwent VA examination in December 2014, and records regarding his treatment at the VA medical center (VAMC) in Salem, dated from May 1997 to January 2015, and the VAMC in Richmond, dated in January 2007, and by R.C.P., Jr., M.D., were obtained.

In March 2015, the Board remanded the Veteran's case to the AOJ for further development that included obtaining reports of all chest, lumbar, and thoracic X-rays of him taken at the VAMC in Salem since January 1, 2015.  VAMC radiology reports, dated in January and February 2015, were obtained.

In December 2015, the Board remanded the Veteran's case in order to obtain additional medical opinion.  

In July 2016, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  Prior to January 10, 2007, the Veteran's service-connected bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis was manifested by at most, FVC 102 percent of predicted, FEV1 83 percent of predicted, and DLCO 76 percent, without evidence of cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension.

2.  Since January 10, 2007, the Veteran's service-connected bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis was manifested by at most, FVC 80 percent of predicted and FEV1 51 percent of predicted, without evidence of cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension. 

3.  The Veteran's chest and upper abdomen scars are manifested by complaints of cramping pain, but are not unstable; do not cause limitation of motion; measure no more than .5 cm in width and 24 cm in length; and have no other disabling effects.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2007, the criteria for an initial disability rating in excess 10 percent for residuals, bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes 5301-5323, 6843 (2015).

2.  Since January 10, 2007, the criteria for a disability rating of 60 percent, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes 5301-5323, 6843 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for chest scars have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7805 (2008 & 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The issues on appeal arise from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the April 2006 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  

In March 2010, the Board remanded the Veteran's claim to obtain additional medical records and to schedule the Veteran for another VA examination, in response to the Veteran's representative request in his February 2010 statement.  The RO sent the Veteran a letter in March 2010, requesting that he complete an Authorization and Consent to Release Form for any treatment records not associated with the claims file.  Additional private medical records were obtained and associated with the claims file, and the RO scheduled the Veteran for VA examinations in June 2010, which he attended.  In April 2013, the Board remanded the Veteran's appeal in order to obtain additional records and for the Veteran to undergo additional examination.  He underwent VA examination in December 2014, and records regarding his treatment at the VA medical center (VAMC) in Salem, dated from May 1997 to January 2015, and the VAMC in Richmond, dated in January 2007, and by R.C.P., Jr., M.D., were obtained.

In March 2015, the Board remanded the Veteran's case to the AOJ for further development that included obtaining reports of all chest, lumbar, and thoracic X-rays of him taken at the VAMC in Salem since January 1, 2015.  VAMC radiology reports, dated in January and February 2015, were obtained.  In December 2015, the Board remanded the Veteran's case in order to obtain additional medical opinion, which was provided in January 2016.

Therefore, the AOJ substantially complied with the Board's prior remand instructions and VA has fulfilled its duty to assist the Veteran in obtaining all pertinent treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).

The RO also assisted the Veteran in substantiating his claims by affording him VA examinations, and there is no evidence or contention that there has been a change in the disabilities since the last examinations in December 2014.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2008 hearing, the undersigned clarified the issues on appeal and inquired as to the Veteran's current symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits

II. Initial Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay evidence.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A. Residuals, Collapsed Bilateral Lung, Status Post Left Thoracotomy 
With Bilateral Pleurodesis

The RO has assigned the initial 10 percent disability evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6843- Restrictive Lung Disease, traumatic chest wall defect.  The Veteran claims that the severity of his disability warrants an initial disability rating in excess of 10 percent.

The Veteran underwent a VA examination on January 9, 2007.  Pulmonary function test revealed the following spirometry and lung function values: FVC 102 percent of predicted; FEV1 83 percent of predicted; FEV1/FVC 81 percent of predicted; and DLCO 76 percent of predicted.  Chest x-rays revealed no acute findings.  There were chronic changes with a scar at the right angle.  The examiner concluded that "the complaints the Veteran is [sic] rendering are at least as likely as not related to these previous surgeries and pathologic condition."  

The Veteran underwent a VA examination in June 2010.  The examiner noted that CT scan results from October 2009 showed "hyperinflation and chronic fibrosis, apical scarring bilaterally" and an impression of COPD.  The examiner also noted that a chest x-ray from August 2009 showed "lungs are hyperinflated with fibrosis" and an impression of COPD.  Pulmonary function test results revealed the following spirometry and lung function values: FVC 72 percent of predicted; FEV1 54 percent of predicted; and FEV1/FVC 74 percent of predicted.  

The examiner noted the Veteran's 37 pack year history of smoking and diagnosed COPD, no residual of collapsed lungs.  Specifically, he opined that the Veteran's COPD was unrelated to his service-connected residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, and therefore, the pulmonary function test results were not a result of or residual of his bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, but instead were the result of his COPD.  He also concluded that the diagnosed COPD was not a result of resolved pneumothorax or pleurodesis.  Furthermore, the examiner opined that there were no current residuals from the Veteran's service-connected disability.  See June 2010 VA examination report and September 2010 addendum.

In an August 2011 opinion, a private physician, Dr. A.A., who reviewed the Veteran's claims file, stated that "it is more likely than not that [the Veteran] suffers from chronic progressive scarring of the lungs as a result of his multiple pneumothoraces and subsequent thoracostomies with lung stabling bilaterally."  Dr. A.A. also indicated that she disagreed with the June 2010 VA examiner's opinion that the Veteran's COPD, rather than residuals of his bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, caused the Veteran's pulmonary function test results.  The physician cited to numerous medical articles in support of these opinions and concluded that the abnormalities seen on his lung function testing are most likely secondary to his scarring/fibrosis.  

The Veteran underwent a VA examination in December 2014.  Pulmonary function test revealed the following spirometry and lung function values: FVC 80 percent of predicted; FEV1 51 percent of predicted; FEV1/FVC 49 percent of predicted; and DLCO (pre-bronchodilator) 39 percent of predicted.  The examiner indicated that FEV1 most accurately reflects the Veteran's level of disability.  The examiner also opined that the Veteran's COPD was "entirely responsible for limitation in pulmonary function."  As noted by the Board in the March 2015 remand, the Veteran did not undergo imaging studies in conjunction with the December 2014 examination until January 2015 and February 2015.

In a June 2015 opinion, Dr. A.A., who reviewed the December 2014 VA opinion, as well as the imaging reports from January 2015 and February 2015, disagreed with the December 2014 VA examiner's opinion that "COPD is entirely responsible for limitation in pulmonary function."  Dr. A.A. noted that the Veteran "has now developed COPD," but she opined that "it is unlikely that this was the cause of his respiratory difficulty since service."  Dr. A.A. cited to several medical articles for the proposition that COPD develops over time and is most likely a compounding factor of the Veteran's current respiratory problems, which stem from his recurrent pneumothoraxes and pleurodesis while in service.  Dr. A.A. concluded that it is as likely as not that the Veteran's loss in pulmonary function is due to the residuals caused by his in-service bilateral recurrent pneumothoraxes, status post bilateral pleurodesis.

In a January 2016 addendum opinion, the December 2014 VA examiner, who reviewed the June 2015 opinion of Dr. A.A., as well as the imaging reports from January 2015 and February 2015, indicated that "smoking related COPD [is] overwhelmingly more likely than not the cause of the [V]eteran's limitation in pulmonary function."  The examiner noted that "[t]here is no evidence to support history of repaired pneumothorax as a cause of pulmonary symptoms, especially since no medical records are provided from the time of his separation from military service in 1978 until 2006."  The examiner also noted that the Veteran's separation examination in 1978 reported no lung abnormalities other than the noted scars and that the record shows that the Veteran returned to full and unrestricted duty after recovering from his thoracotomy.  

In a June 2016 opinion, Dr. A.A. indicated that she disagreed with the January 2016 addendum opinion because the examiner "fails to acknowledge the effects of repeated pneumothorax and pleurodesis on lung function."  Dr. A.A. cited to several medical articles for the proposition that pneumothorax and pleurodesis only returned lung function to normal in non-smokers, and because the Veteran was a smoker, his lungs were incapable of healing in the manner described by the VA examiner.  Dr. A.A. also indicated that the VA examiner "overlooked the fact that the Veteran's chest x-ray showed evidence of chronic scarring and pleural thickening-neither of which are part of the imaging stigmata of COPD."  She explained that "[t]his is further evidence that [the Veteran's] lung capacity was compromised by the residuals of his in-service surgery long before his diagnosis of COPD."  Dr. A.A. concluded that it is more likely than not that the Veteran's "diminished lung capacity is due to his multiple pneumothoraxes and subsequent thoracostomies with lung stapling bilaterally."  

Under Diagnostic Code 6843, traumatic chest wall defects and pneumothorax are rated based on the General Rating Formula for Restrictive Lung Disease.  This formula allows a 100 percent (total disability) evaluation, based on PFT testing, if FEV-1 less than 40 percent of predicted value, or; FEV- 1/FVC less than 40 percent, or; DLCO (SB) less than 40- percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent evaluation is authorized with FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  A 30 percent evaluation is awarded with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Finally, a 10 percent rating is given with FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease contains the following notes:

Note (1): A 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.

Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.
Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

The Board finds that an increased rating under Diagnostic Code 6843 is not warranted prior to June 8, 2010.  The objective test values from the January 2007 VA examination do not approximate the levels needed for a higher evaluation for the Veteran's disability.  In order to warrant the next highest disability rating under Diagnostic Code 6843, which is 30 percent, the evidence would have to show FEV-1 respiration values no greater than 70 of predicted and DLCO no greater than 65 percent of predicted.  During the VA examination, the FEV-1 value obtained was 83 percent of predicted and the DLCO value obtained was 76 percent of predicted.  Under the criteria of Diagnostic Code 6843, 83 percent FEV-1 value or a 76 percent predicted DLCO value requires a 10 percent disability rating.

Having considered the evidence of record, the Board finds that the Veteran is entitled to an evaluation of 60 percent, but no higher.   Although this level of disability was first documented on the June 8, 2010, VA examination.  That level of disability did not begin on the day of the examination.  The Veteran's hearing testimony suggests that the increase was present at least prior to the 2008 hearing.  Resolving reasonable doubt in his favor, the Board finds that the 60 percent rating was warranted the day following the January 9, 2007 examination.  

The Board acknowledges that there is conflicting evidence regarding whether the Veteran's current pulmonary dysfunction is caused by his service-connected lung condition or his non-service connected COPD.  The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.

Here, the December 2014/January 2016 VA examiner unequivocally opined that all of the Veteran's pulmonary dysfunction was due to COPD, while Dr. A.A. found that the cause of the Veteran's PFT results could not be clearly determined to be from a service-connected or non-service-connected disorder.  The Board finds no adequate reason to favor the negative opinions over the positive opinions that are favorable to the Veteran's claim as all of the opinions are based on review of the claims file and supported by adequate rationale.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise, and the Veteran is afforded the benefit of the doubt and assigned a 60 percent evaluation as of June 8, 2010.

A higher evaluation is not warranted as the Veteran's lung disability is not manifested by FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy.  See June 2010 VA Examination Report; December 2014 VA Examination Report.  

The Board acknowledges that the December 2014 pulmonary function test revealed DLCO (pre-bronchodilator) at 39 percent of predicted.  However, 38 C.F.R. § 4.96(d)(6) instructs that when there is a disparity between the results of different tests such that the level of evaluation would differ depending on which test result was used, then the evaluation should be based on the test result that the examiner states most accurately reflects the level of disability.  This provision applies here because using the DLCO test would result in a 100 percent rating, while using the FEV1 test result of 51 percent of predicted would result in a 60 percent rating.  The Board will use the FEV1 result as this is the test determined by the examiner to most accurately reflect the level of disability.

The Board also notes that a higher evaluation cannot be assigned pursuant to any other potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  

In this regard, the Board considered the applicability of the diagnostic codes for rating muscle injuries based on the Veteran's complaints of pain and muscle cramping under his ribs where the chest tubes were placed during surgery.  As noted above, Diagnostic Code 6843 directs that disabling injuries of shoulder girdle muscles (Groups I to IV) are to be separately rated and combined with ratings for respiratory involvement; however, involvement of Muscle Group XXI (respiratory muscles) will not be separately rated.

However, the evidence does not show that Veteran's symptoms rose to the level of more than slight muscle disability.

The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

For purpose of the present case, the criteria for slight and moderate muscle disability are pertinent.  Under the rating criteria, the type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle tissue.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(i)-(iii).

For the period beginning January 10, 2007, the 60 percent rating awarded under DC 6843 exceeds the maximum rating afforded under Diagnostic Code 5321 for injury to Muscle Group XXI; and note (3) to the General Rating Formula would preclude separate ratings under both criteria.  Hence, a rating on the basis of muscle injury could not provide a basis for a higher rating for the period beginning January 10, 2007.

Service treatment records show that the Veteran developed right spontaneous pneumothorax, which required a right closed thoracostomy for approximately a week in October 1977.  Treatment records indicate that after re-expansion, the chest tube was removed without incident and the Veteran graduated from basic training and was transferred to another base for further training.  However, three days later the Veteran developed chest pain on the right side.  Clinical evaluation and X-ray at that time were compatible with recurrent pneumothorax of approximately 30-40 percent on the right side.  The Veteran was treated with a second closed thoracostomy on the right and complete reexpansion was achieved except for the right upper lobe, which remained slightly collapsed.  However, subsequent serial chest X-rays revealed that the right upper lobe completely reexpanded.  

November 1977 treatment records indicate that the Veteran was transferred and admitted to Wright-Patterson US Air Force Medical Center with a chest tube in place.  He was placed on suction and three days later, the air leak had stopped and suction was discontinued.  Three days later, he underwent a right anterior thoracostomy.  The apical blebs were stapled and resected and two chest tubes were placed after performance of a dry gauze pleurodesis.  The Veteran's initial postoperative course was complicated by some atelectasis and fever, but it responded to increasing chest physiotherapy.  On the third postoperative day, the superior chest tube was removed with no further air leak and satisfactory chest X-rays.  

The Veteran's chest X-rays continued to be satisfactory and his fever lysed with pulmonary toilet, and by the fifth postoperative day, the inferior chest tube was removed without difficulty.  The Veteran continued to heal satisfactorily, and he was scheduled to have his sutures removed and his wound steristripped on the eight postoperative day and discharged with the recommendation that he be placed on two weeks of convalescent leave after which he could return to full active duty with an unrestricted profile.

In January 1978, the Veteran developed anterior chest pain while marching.  Evaluation, including chest X-ray revealed a 30 percent pneumothorax on the left side.  He was treated with a closed thoracostomy with a chest tube connected to a pleurovac.  Immediate expansion of the lung was achieved.  There was no significant air leak noticed after the second hospital day and the Veteran was transferred back to Wright-Patterson Medical Center for definitive medical care.

In February 1978, the Veteran was readmitted to Wright Patterson Medical Center and approximately five days later, he underwent a left thoracostomy with pleurodesis with placement of chest tubes in the anterior chest wall.  The procedure went without complications and postoperatively, the Veteran recuperated well.  Approximately three days later, the apical chest tube was removed without complications.  The notes indicate that the Veteran demonstrated slow but progressive improvement throughout his hospital stay.  Two days later, the remaining chest tube situated in the lower pleural space was removed without complications and his IV was also discontinued.  

The Veteran was scheduled to be discharged two days later to convalescent leave for further recuperation.  It was recommended that he observe restriction of activities to moderate mobility with no heavy lifting or strenuous activity while on convalescent leave and that he follow-up with his physician at his home base.

As noted above, the Veteran's current disability is the result of spontaneous recurrent pneumothorax on the right side and spontaneous pneumothorax on the left, which were all treated with a closed thoracostomy.  The Veteran was hospitalized to have the above-noted surgical procedures performed for approximately twenty two days from October 1977 to November 1977 and approximately twenty four days from January 1978 to February 1978.  

After his discharge from the hospital in November 1977, he was placed on two weeks of convalescent leave after which he was returned to full active duty with an unrestricted profile.  After his discharge from the hospital in February 1978, he was prescribed convalescent leave for further recuperation and it was recommended that he observe restriction of activities to moderate mobility with no heavy lifting or strenuous activity while on convalescent leave and that he follow-up with his physician at his home base.  

At the time of his separation examination in September 1978, the Veteran reported that he had three collapsed lungs since October 1977, but he did not report any residuals from the incidents.  However, he was also noted on clinical evaluation to have multiple chest surgical scars, secondary to chest tubes, left thoracostomy.  

There is no evidence in the service treatment records of consistent complaints of the cardinal signs of muscle injury, and there is no evidence that the Veteran's injury included prolonged infection.  As noted above, the Veteran was hospitalized for a few weeks from October 1977 to November 1977 and again from January 1978 to February 1978, for surgical procedures needed to repair collapsed lungs.  He was not hospitalized as a result of any residuals from the in-service injuries.  Nonetheless, it should be noted that there were no significant complications from any of his surgeries.  

In this regard, his postoperative course in November 1977 was complicated by some atelectasis and fever, but it responded to increasing chest physiotherapy and the fever resolved quickly.  There is also no evidence of intramuscular scarring.  After each hospital discharge, the Veteran was placed on convalescent leave for a short period of time and then returned to full active duty, with no profile.  He was only given moderate restrictions after his final hospital discharge in February 1978.  The Veteran was able to remain on duty until the termination of his active service approximately one year later and there are no indications that he sought treatment or voiced complaints related to the chest scars or that he experienced another pneumothorax.  Furthermore, as noted above, at the time of his separation from service, besides his noted multiple chest scars, there was no evidence of any residuals from the Veteran's in-service surgical procedures.

Private treatment records dated between April 2002 and July 2003 show that the Veteran complained of muscle cramps in his legs and back, but not in the area of his previous surgery.  An August 2003 private treatment record shows that the Veteran reported falling off of a jet ski and landing on his side.  He reported pain when coughing, breathing, sleeping, and lying in bed.  He also reported that he fractured his ribs on the same side two years previously and that his symptoms felt the same.  The impression was chest pain secondary to rib fracture.  A July 2004 private treatment record shows that the Veteran complained of abdominal muscle cramps.  

The Veteran underwent a VA examination on January 9, 2007.  He was not asthmatic but had used Albuterol on a weekly basis for many years.  He was also on treatment for chest cramping.  The treatments were reportedly less than 50 percent effective for the chest wall muscle cramping discomfort.  The Veteran worked as a registered nurse on a part-time instead of full-time basis, but he reported that he did not experience incapacitation.  

The Veteran reported symptoms of dyspnea on exertion (with walking up a flight of stairs), productive cough and sputum.  He also complained of long-term chest wall muscle cramping, not significantly relieved by treatment.  However, he denied hemoptysis or anorexia.  Furthermore, upon physical examination, there was no evidence of core pulmonale, right ventricle hypertrophy, or pulmonary hypertension.  There also was no kyphoscoliosis or pectus excavatum.  Lungs sounds were clear to auscultation and normal to percussion.  Chest x-rays revealed no acute findings and no chronic changes.  Finally, although he reported that he was working part-time, he denied any incapacitation.  

During his May 2008 Board hearing, the Veteran testified that he had pain and muscle cramping under his ribs where the chest tubes were placed during surgery.  He also indicated that the severity of the cramping increases with exertion and activity.  He testified that he was able to perform activities of daily living and could run up steps, but could not lift heavy items without cramping.  He stated that he was constantly in some level of pain.

Private treatment records from Brambleton Family Practice, dated March 2007 to July 2008 show that the Veteran complained of chronic chest and rib pain from his previous chest tube insertion.

During the VA examination in June 2010, chest X-rays revealed findings of chronic obstructive pulmonary disease with hyperinflation and chronic fibrosis, as well as atypical scarring bilaterally.  There was a tiny nodule in the right upper lobe, but no other definite nodules were seen, and there was no parenchymal lung mass or lymphadenopathy and no acute infiltrate.  The liver and adrenal glands were normal.  Chest X-rays also revealed kyphosis of the thoracic spine.  

The Veteran was afforded a VA muscle injuries examination in December 2014.  The Veteran reported chronic muscle spasms in his anterior lower ribcage.  He denied any loss of muscle strength or function.  The Veteran indicated his belief that his scars were causing his muscle spasms.  Muscle strength testing of the muscles beneath the affected area was conducted and no muscular weakness was found.  The examiner also opined that "[i]t would be extremely unlikely that a surgeon performing a thoracotomy would transect or substantially damage any muscle during such an operation."  The examiner further noted that the surgical scars appear well healed and without any unusual finding.  The examiner concluded that although the Veteran's subjective complaints of muscle cramps in the affected area could not be refuted, "muscle tone and strength was found to be normal during examination."  

The residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis would equate to no more than "slight" muscle damage under 38 C.F.R. § 4.56.  The Veteran did not undergo debridement, or experience prolonged infection, sloughing of body parts or intermuscular scarring.  He did not undergo prolonged hospitalization, and there was not a record of constant complaints following discharge from hospitalization.  Additionally, objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function.  Examinations since service have been consistently negative for any evidence of loss of deep fascia, muscle substance or weakness.  Furthermore, there is no X-ray evidence of scattered foreign bodies, no evidence of adhesion of his chest scars to bones rather than true skin covering in an area where bone is normally protected by muscle, no visible or measurable atrophy, and no adaptive contraction of an opposing group of muscles.
  
As such, the Veteran's disability does not warrant a separate evaluation for a muscle injury.  The record shows that he did not have an injury or residuals as described in the criteria for a disability that is at least moderate muscle damage.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Court has reiterated that 38 C.F.R. §§ 4.40, 4.45 would not be applicable unless the disability was rated on the basis of limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that §§ 4.40, 4.45 did not apply to ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for knee instability or subluxation).  In the instant case, the lung disability, even if rated as a muscle injury does not involve joints or contemplate limitation of motion. 

In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court clarified DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating.  Here, the Board finds that even taking into account the Veteran's competent reports of pain, there is no basis for a higher rating for muscle disability based on functional loss.  Moreover, a separate rating under for moderate muscle injury based on the Veteran's complaints of pain would constitute pyramiding because, as discussed in more detail below, the Veteran is already receiving a separate rating for scars due to his subjective reports of pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).   

The Board concludes that the medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent disability rating prior to January 10, 2007, and a 60 percent disability rating after that date.  See 38 C.F.R. § 4.7 (2015).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

B. Chest scars

The Veteran's chest scars are currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, based on the Veteran's subjective complaints of cramping pain in the chest, where his scars are located.  

To warrant a rating in excess of 10 percent under the applicable criteria, the evidence needs to show a scar of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or two or more characteristics of disfigurement (Diagnostic Code 7800);or a scar that is deep or causes limited motion and exceeds 12 inches (Diagnostic Code 7801); or that causes some limitation of the function of the part affected (Diagnostic Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  A rating in excess of 10 percent is not available under Diagnostic Codes 7802, 7803 or 7804.  See id.  

VA outpatient treatment records show no evidence of complaint of pain, tenderness, or inflammation of external chest and upper abdomen scars.  

The Veteran underwent a VA examination in January 2007.  The examiner indicated that the Veteran had a scar under his right breast from the prior thoracentesis, which was approximately 15 centimeters (cm).  That scar was well-healed, non-fixed, not depressed, not raised, inflamed or tender to the touch.  On the left breast was a scar measuring 20 cm in horizontally.  That scar also was well- healed, non-fixed, not depressed, not raised, inflamed or tender to the touch.  This scar was slightly lighter in appearance than the surrounding skin.  The Veteran also had a 5 cm scar in the right upper quadrant of the abdomen that was slightly lighter than the surrounding skin.  It was not raised, depressed or tender to palpation.  The examiner noted the Veteran's complaints of cramping pain in the chest muscles.

At the Veteran's recent hearing, he testified that his scars were over 12 inches in length.  He specifically stated that his scars were not tender to touch, but that on movement he experience cramps at the scar sites.  He testified that "the more activity, the more cramping, and the more pain I have."  The Veteran testified further that the pain was also a cramping pain, as well as an inflammation of the scar area, due to movements, such as pushing carts at work.

During the June 2010 VA examination, the Veteran was noted to have scars on the chest, which were well healed and non-tender, and ranged from .2 cm to .5 cm wide and 1 cm to 24 cm long.  None of the scars were painful or superficial; none of them had any signs of skin breakdown, inflammation, edema or keloid formation; and none of them had any other disabling effects.

During his most recent VA examination in December 2014, the Veteran was noted to have two deep, non-linear scars that measured approximately 11 square centimeters.  The scars were non-painful, and there was no evidence that they were unstable.  The scars appeared well-healed, and they were not adherent to any underlying structures including muscle or bone.  

The Veteran's scars were not shown on VA examination in January 2007 to be deep or cause limited motion; or to be unstable; or to cover an area of 144 square inches or greater; or to cause limitation of function of the affected part.  Furthermore, his scars were not shown on examination in June 2010 to be deep and nonlinear; to be superficial and nonlinear; or to cause any other disabling effects.  Although two of the scars were found to be deep and non-linear during the December 2014 exam, they did not cover an area of greater than 12 square inches.  Accordingly, a separate or higher rating under Diagnostic Codes 7800-7805 is not warranted under the rating criteria in effect at the time of the Veteran's initial rating in April 2007 or of his rating increase in February 2009.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

The Board also notes that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539 (1993).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


C. Extra-schedular 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability is manifested by complaints of shortness of breath on exertion and complaints of chest wall cramping and pain.  The Joint Motion was based on the need to consider whether the Veteran's reports of pain warranted referral for consideration of an extraschedular rating.  His pain and respiratory symptoms are contemplated by the schedular rating criteria discussed above.  Specifically, the severity of his respiratory symptoms is documented by findings on the pulmonary function tests, and his complaints of chest cramping and pain are accounted for in the separate ratings assigned for his painful chest scars.  The Veteran has at times described his pain in terms of cramping, but whether described as cramping of simply as pain, the pain is contemplated by the rating schedule.  Similarly, the symptoms of his scars, namely pain, as discussed above, are contemplated by the rating criteria.  

The Veteran and his representative also argue that the Veteran's disability causes limitation of function and occupational problems.  However, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Referral for extraschedular consideration would not be warranted unless the rating criteria did not contemplate his symptoms.  Since the rating criteria do contemplate his disability, referral for consideration of an extraschedular rating is not warranted.  

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

D. TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The January 2007 and June 2010 VA examination reports indicate that despite his disability, the Veteran was employed full-time as a registered nurse, and as noted above, although he has reported that his disability interferes somewhat with his employment (which the assigned 60 and 10 percent ratings are intended to compensate for), the Veteran has not contended that his service connected disabilities precluded gainful employment or that his employment is marginal.  As there has been no allegation or evidence of unemployability attributable to his service-connected disabilities, a TDIU is not warranted.  


ORDER

An initial disability rating in excess of 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, prior to January 10, 2010, is denied.

A disability rating of 60 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis, beginning January 10, 2010, is granted.

An initial disability rating in excess of 10 percent for chest scars is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


